DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment/remarks of 08/29/2022.

By the amendment, claims 1 and 5 are amended. Claims 15-20 are canceled. Claims 21-26 are newly added. Claims 1-14 and 21-26 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments (Remarks pages 8-11), regarding amended claim 1, that the prior art of Womer fails to disclose a workstation operable to perform the operations recited in amended claim 1 have not been found persuasive. 
Regarding Applicant’s argument (Remarks pages 8-10) that Womer fails to disclose a video output device operable to display a well construction status area for displaying information indicative of construction status/progress of the well, the Examiner respectfully disagrees.
Womer discloses several display screens/areas displaying operational status information of selected pieces of equipment of a wellsite (¶28-30, Fig. 6-12).  The limitation in question: “a well construction status area for displaying information indicative of construction status of the well” remains broad, especially around the language of “indicative of construction status of the well”.  The operational status for selected pieces of equipment of Womer does convey information “indicative” of a construction status of the well to the operator as the status screens “indicate” information to the operator of the entire drilling process through the use of sub-processes (¶26: “Superimposed on the graphical representation of the current drilling rig process is, for example, additional digital and status information associated with a current sub-process. The front left display unit 115.sub.2 provides, for example, additional data regarding the current drilling rig process and also provides data regarding operator selectable sub-processes.”, ¶27: “display screens of FIGS. 6-12, which show an example of a top drive connection sequence using the system”).  The argument is not persuasive.
Regarding Applicant’s argument (Remarks page 10) that Womer fails to disclose a video output device operable to display a list of operational steps of the well construction operations to be performed, the Examiner respectfully disagrees.
Womer discloses a series of display screens for performing operations steps of the well construction operation (¶27-30, Fig. 6-12).  A portion of these screens sequentially dependent and are considered a list of operational steps for well construction operations (¶27: “The advantages of the system and workstation of the present invention are illustrated in the display screens of FIGS. 6-12, which show an example of a top drive connection sequence using the system of the present invention. This process is displayed for example, on the front left display unit 115.sub.2 wherein the operator can easily maintain visual contact with the operation that is occurring at the drilling rig center. ”). Again, the limitation: “a list of operational steps of the well construction operations to be performed” remains broad and is anticipated by the screens of Womer.  The argument is not persuasive.
Regarding Applicant’s argument (Remarks pages 10-11) that Womer fails to disclose the display or tracking of one or more of wellbore depth and drill bit depth, the Examiner respectfully disagrees. 
Womer discloses a video output device for displaying information indicative of drill rig processes (¶7).  The limitation in question: “wherein the information indicative of construction status of the well comprises one or more of wellbore depth and drill bit depth” remains broad, especially considering that information indicative of depth could be, broadly, an image of a drill to visually monitor operations on the drilling rig floor.  Such an image conveys some kind of information indicative of both the wellbore and the drill bit.  Further, Womer does disclose information indicative of depth of the drill bit and/or wellbore, such as through the alternative rig processes (¶25: “The drilling rig processes which can be selected include, for example, rig up and down, actual drilling, reaming, coring, mud conditioning and circulating, trips, rig lubrication, repair, cutting of the drill line, deviation surveys, wire line logs, run casing and cement, testing of blow out preventers, drill stem testing, backing the plug, cement squeezing, fishing and directed work.”) or even through the measured distance to the tool joint (¶30).  The argument is not persuasive.

Applicant’s arguments (Remarks pages 11-14), regarding amended claim 5, that the prior art of Womer fails to disclose a control system operable to perform the operations of amended claim 5 have not been found persuasive. 
Regarding Applicant’s argument (Remarks pages 11-13) that Womer fails to disclose automatically displaying information indicative of a predetermined corrective operation of a well construction system to be performed by a human wellsite operator to counteract an unintended operation event, the Examiner respectfully disagrees.
Womer discloses that the system, on detecting an unintended operation event, automatically displays information indicative of operational status of the particular piece of equipment associated with the unintended event (¶28, Fig. 7).  Womer discloses an example of unintended operation event: the user attempts to close the IBOP valve before the pump pressure has reached the preset value (¶28).  In response to this event, the system automatically displays a warning screen indicating operational status of the particular piece of equipment (Fig. 7). This warning screen explicitly states what is required to be performed to correct this unintended operation event: in the event that the user attempts to close the IBOP valve before the pump pressure has reached the preset value, the warning screen explicitly states what the user is required to do in order to counteract the event: “CANNOT CLOSE IBOP WITH HIGH PUMP PRESSURE AND MUD PUMPS ON”. The operator clearly knowns to correct the high pump pressure and mud pump operation in order to prevent washout of the IBOP valve. The argument is not persuasive.
Regarding Applicant’s argument (Remarks pages 13-14) that Womer fails to disclose automatically causing the well construction system to perform the predetermined corrective operation to counteract the detected unintended operational event, the Examiner respectfully disagrees.
Womer discloses displaying information indicative of a predetermined corrective operation of a well construction system to be performed by a human wellsite operator to counteract an unintended operation event, as above.  While attention was drawn to the OVERRIDE button in Fig. 7, it is simply an example of the UI interface of the displayed video screens of Womer.  Particularly, Womer discloses that the operator has all pertinent data and controls to correctly complete the selected drilling process (¶28: “All of the pertinent data and controls are contained on screen 200 to complete the initial portion of the top drive connection sequence.”). Womer does disclose the sequence of the top drive connection when performed correctly (¶28-30: “FIG. 12 displays the normal drilling ahead screen 300 presented to the operator after the top drive connection sequence is completed.”).  Accordingly, Womer does disclose automatically causing the system to perform the corrective operation in response to the operator input.  The argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 21 and 26 are rejected under 35 U.S.C. 102(1) as being anticipated by Womer et al. (US 2002/0060093 previously presented).

Regarding claim 1, Womer discloses an apparatus comprising: 
a workstation operable to control a well construction system for performing well construction operations at an oil/gas wellsite (¶7: drilling rig system for monitoring and controlling operations on a drilling rig including an interface providing operational access to drilling rig processes, Fig. 3-4), wherein the workstation comprises: 
a chair for a human wellsite operator (¶7: an operator chair is positioned to permit seated operation); 
a video output device disposed in association with the chair and operable to display (¶7: data from drilling equipment and drilling rig process displayed on display units, ¶30: video images from cameras):
an equipment status area for displaying information indicative of operational status of selected pieces of equipment (¶26-27: display equipment systems for operational status of pieces of equipment of various oil/well processes); and 
a well construction status area for displaying information indicative of construction status of the well (¶26-27: display equipment systems for operational status of pieces of equipment of various oil/well processes), wherein the information indicative of construction status of the well comprises one or more of wellbore depth and drill bit depth (¶25, ¶30, Fig. 6-12); and  
a list of operational steps of the well construction operations to be performed (¶27: display sequence of operations for selected process);
 input devices disposed in association with the chair (¶7: touch screen access adjustably connected to the base, Fig. 3) and operable for entering control commands for controlling the well construction system by the human wellsite operator while sitting in the chair (¶7: touch screen adapted to allow the operator to monitor and control the drilling rig processes), wherein the input devices comprise a touchscreen operable via finger contact by the human wellsite operator (¶7: touch screen, ¶20), wherein the touchscreen is operable to display a plurality of control screens each associated with a different piece of equipment of the well construction system (¶17-18: plurality of drilling equipment is connected for monitoring and operating, ¶25-30, Fig. 6-12: various control screens controlling various different equipment), and wherein each control screen is operable via finger contact with the touchscreen by the human wellsite operator to control the associated piece of equipment (¶20, ¶25-30: operable by user touch access).  

Regarding claim 2, Womer discloses the apparatus of claim 1, wherein the touchscreen is operable to display a selection menu listing the pieces of equipment, wherein the selection menu is operable via finger contact by the human wellsite operator to select a piece of equipment to be controlled by the human wellsite operator, and wherein the touchscreen is further operable to display a control screen associated with and operable to control the selected piece of equipment (¶25: touch screen keys for each predefined process to control equipment for each process selected by user to change which equipment screens are displayed).  

Regarding claim 3, Womer discloses the apparatus of claim 1 wherein the plurality of control screens is a plurality of first control screens, wherein the touchscreen is further operable to display a plurality of second control screens each associated with a plurality of equipment (Fig. 6-12: process screens as user operates a plurality of equipment includes a plurality of first and second screens), and wherein each second control screen is operable via finger contact with the touchscreen by the human wellsite operator to control automatic operation of the associated plurality of equipment (Fig. 8-11).  

Regarding claim 4, Womer discloses the apparatus of claim 3, wherein the touchscreen is operable via finger contact by the human wellsite operator to: 
give manual control of a selected piece of equipment to the human wellsite operator via an associated one of the first control screens (Fig., 6, ¶28: manual control to shut down the mud pump equipment); and 
initiate automatic operation of a selected plurality of equipment via an associated one of the second control screens (Fig. 11 includes a “Start Auto Sequence” button).  

Regarding claim 5, claim 5 recites limitations similar to claim 1. Womer further discloses wherein the system further comprises:  
a processor and memory storing a computer program code (¶18: workstations, claim 14: man-machine workstation comprising touch access screens and network access),
wherein the control system is further operable to:
receive sensor information from a plurality of sensors of the well construction system (¶27-28);  
detect unintended operational events occurring in the well construction system based on the received sensor information (Fig.7, ¶28); and 
upon detecting one of the unintended operational events: 
automatically display on the video output device information indicative of operational status of a piece of equipment associated with the detected unintended operational event (Fig. 7, ¶28); 
automatically display on the video output device information indicative of a predetermined corrective operation of the well construction system to be caused to be performed by the human wellsite operator to counteract the detected unintended operational event (Fig. 7, ¶28); and 
automatically cause the well construction system to perform the predetermined corrective operation to counteract the detected unintended operational event (¶28-30).

Regarding claim 6, claim 6 recites limitations similar to claim 1 and is similarly rejected.  

Regarding claim 7, claim 7 recites limitations similar to claim 2 and is similarly rejected. 

Regarding claim 8, claim 8 recites limitations similar to claim 3 and is similarly rejected.  

Regarding claim 9, Womer discloses the apparatus of claim 8 wherein each control screen displays a plurality of software controls operable via finger contact with the touchscreen by the human wellsite operator to enter operational settings for the associated one or more pieces of equipment (¶25: keys illustrated on the touch screens, Fig. 6-12), and wherein at least one of the software controls indicates operational status of the associated one or more pieces of equipment (Fig. 6-12).  

Regarding claim 10, claim 10 recites limitations similar to claim 4 and is similarly rejected.

Regarding claim 11, Womer discloses the apparatus of claim 5 wherein the video output device is operable to display a plurality of status screens comprising: 
a tripping status screen displaying information indicative of operational status of different pieces of equipment associated with tripping operations (¶25: drilling rig processes control drilling, reaming, coring, mud conditioning and circulating, trips, rig lubrication, repair, etc.); and 
a drilling status screen displaying information indicative of operational status of different pieces of equipment associated with drilling operations (¶25: drilling rig processes control drilling, reaming, coring, mud conditioning and circulating, trips, rig lubrication, repair, etc.).  

Regarding claim 12, Womer discloses the apparatus of claim 5 wherein the video output device is further operable to: 
display information indicative of operational status of selected pieces of equipment (Fig. 6-12, ¶27); and 
while the well construction operations progress through successive stages, automatically display information indicative of operational status of different pieces of equipment associated with a current stage of well construction operations (Fig. 6-12, ¶27).  

Regarding claim 13, Womer discloses the apparatus of claim 5 wherein the video output device is operable to display: 
an equipment status area for displaying information indicative of operational status of selected pieces of equipment (¶26-27: display equipment systems for operational status of pieces of equipment of various oil/well processes); and 
a well construction status area for displaying information indicative of construction status of the well (¶26-27: display equipment systems for operational status of pieces of equipment of various oil/well processes).  

Regarding claim 14, Womer discloses the apparatus of claim 5 wherein the video output device is further operable to display a list of operational steps of the well construction operations to be performed (¶27: display sequence of operations for selected process).  

Regarding claim 21, claim 21 recites limitations similar to claim 5 and is similarly rejected.

Regarding claim 26, claim 26 recites limitations similar to claim 1 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Womer in view of Brannigan et al. (WO 2016/073319 A1, published 05/12/2016, hereafter “Brannigan”).

Regarding claim 22, Womer discloses the apparatus of claim 1 wherein the video output device is further operable to receive input of data with displayed touchscreen keys by the human operator sitting in the chair (¶25).  
Womer fails to disclose displaying a text message area for displaying to the human wellsite operator sitting in the chair: sent text messages written and sent by the human wellsite operator via the workstation to other humans; and received text messages written and sent by the other humans.  
Brannigan discloses methods for monitoring and controlling wellbore drilling rigs (page 2 ¶3). In particular, Brannigan discloses plural users of the user interface (page 7 ¶2) communicating with each other via a data communication hub such that each user can send and receive messages regarding the wellbore construction data in a displayed messaging area of their respective user interfaces (page 8 ¶1).  Therefore it would have been obvious to one having ordinary skill in the art having the teachings of Womer and Brannigan before them before the effective filing date of the claimed invention to combine the chat windows for corresponding with other users of the wellbore system, as taught by Brannigan, with the operator interface of Womer, yielding the predictable result of displaying to the human wellsite operator sitting the chair of Womer sent and received text messages to other human users.  One would have been motivated to make this combination in order to provide quick and easy help from an expert user, as suggested by Brannigan (page 8 ¶1), thereby improving decision making in wellbore construction (page 2 ¶1).

Regarding claim 23, Womer and Brannigan disclose the apparatus of claim 22, and Womer further disclsoes wherein the touchscreen is operable to display a software keyboard (¶25) that can be used by the human wellsite operator sitting in the chair to write text messages to be sent to the other humans in the apparatus of Womer and Brannigan.  

Regarding claims 24 and 25, claims 24 and 25 recite limitations similar to claims 22 and 23, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Veeningen et al.
US 20050209912 A1
Method system and program storage device for automatically calculating and displaying time and cost data in a well planning system using a monte carlo simulation software
Annaiyappa et al.
US 20080173480 A1
Method, device and system for drilling rig modification
Yeriazarian et al.
US 20110067882 A1
System and method for monitoring and controlling wellbore parameters
Johnston
US 20130144531 A1
Geological monitoring console
Marx et al.
US 20140116776 A1
Methods and systems for improved drilling operations using real-time and historical drilling data
Ledbetter et al.
US 20140151120 A1
Drilling machine power pack which includes a clutch
Abbassian et al.
US 20140246238 A1
System and console for monitoring and managing well site operations
Abbassian et al.
US 20160053604 A1
System and console for monitoring and managing well site drilling operations
Tunc et al.
US 20160290119 A1
Rig control system
Savage et al.
US 20170037691 A1
Drilling system and method of operating a drilling system
Karr et al.
US 7945488 B2
Drilling collaboration infrastructure
Selman et al.
US 9091773 B1
Dynamic drilling monitoring system
Ward et al.
US 9645559 B1
Head-up display screen
Benson et al.
US 10995602 B2
System and method for drilling a borehole
Jeanson
WO 2017053491 A1
Field equipment model driven system
Berry et al.
WO 2017190122 A1
Driller's control station


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179